Title: From George Washington to Tobias Lear, 4 March 1795
From: Washington, George
To: Lear, Tobias


        
          My dear Sir,
          Philadelphia March 4th 1795.
        
        Your favor of the 23d instant came duly to hand. The letters which I write to acquaintances, or friends, are done at no great expence of time, or thought. They are off-hand productions; with little attention to composition or correctness; and even under these circumstances, are rarely attempted when they interfere with my public duties.
        From what you have written, and from what I have heard from others, I hope Mr Weston is on the Potomack ‘ere this; and that much benefit may be expected from the Visit. He is certainly a judicious man; with both theory & practice united. I am pleased to hear that the Locks which have been erected at the little falls have stood the test of a first trial, so well; and this pleasure will be increased if Mr Weston should make a favorable report of them.
        An unlucky dispute has happened, or is likely to happen I find, between the present Commissioners and Mr Johnson (one of the old set)—These things, under any view in which they can be placed are extremely unpleasant, and are rendered more so when they are brought before me. The points in dispute have not come before me in detail; the main one, I am told is, whether the lots adjoining Rock Creek above the Stone bridge come under the description of Water lots; and would be so construed in the contract between the former Commissioners & Mr Greenleaf. From what I have learnt, it is a question of some magnitude; in as much, as establishing a principle, applicable to that case, will have an extensive effect in favor of, or adverse to, the public property in the City. This being the case, let me ask you, to collect the sentiments of the judicious about you, in the City & in George Town, as far as it is to be drawn from casual (at least not from forced) conversations, respecting the dispute; & to inform me thereof. You will readily perceive that it is for my own, & private information, my request to you proceeds: both the request & answer to it will then of course, be confined to ourselves. With affecte regard—I am Yr sincere frd
        
          Go: Washington
        
      